PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/858,548
Filing Date: 24 Apr 2020
Appellant(s): Myers et al.



__________________
Priti D. Phukan, Ph.D., Esq.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 8/4/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/5/21 (mail date) from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 and 22-23 are rejected under 35 U.S.C. 112(a)/1st par., because the specification, while being enabling for a Hunter brightness level of 94, does not reasonably provide enablement for claim 5’s Hunter brightness level of >90 (save for 94).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, as a single specification value within a claimed range does not reasonably provide enablement for/across the entire claimed range.  See MPEP 2163 I.B., citing In re Lukach, 442 F.2d 967, 969-70 (CCPA 1971) (holding that a single value/species within a claimed range/genus does not provide sufficient support to satisfy 35 U.S.C. 112[(a)/]1st
Claims 5-12 and 22-23 are rejected under 35 U.S.C. 112(a)/1st par. as failing to comply with the written description requirement.  Claim 5 contains subject matter (namely, a Hunter brightness of >90, except for the value of 94) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As detailed above, while the specification-as-filed provides written description and enablement support for a Hunter brightness value of 94, claim 5’s entire range of >90 (except for 94) is not supported, nor can a single specification value within a claimed range provide written description and enablement support for/across the entire claimed range.  MPEP 2163 I.B., citing In re Lukach.
Since independent claim 5 is being rejected for deficiencies under §112(a)/1st par., claims 6-12 and 22-23, depending therefrom and not curing claim 5’s deficiency, are likewise deficient and rejected under §112(a)/1st par. as well.  See 35 U.S.C 112(d)/4th par.; MPEP 2164.08; Nat’l Recovery Tech’s, Inc. v. Magnetic Separation Sys., Inc., 49 USPQ2d 1671, 1677 (Fed. Cir. 1999).

(2) Response to Argument
Applicant argues vis-à-vis the scope of enablement rejection under 35 U.S.C. 112(a)/1st par. that the entirety of the claimed Hunter brightness range of >90 (i.e. 90 < x ≤ 100, since “the upper limit of the Hunter brightness scale is 100” per p. 5 of appellant’s Appeal Brief, herein “AB”) is enabled -and not merely the value of 94- because i)1 “The skilled artisan would have no problem… in taking that [sic, presumably “the”] exemplary aragonite particles having Hunter below 94 simply by adding wax, dye, or other such known additives to dull the brightness of the composition” since “the application itself teaches the reader to add such additives if desired”, citing par. 81 thereof, and ii)2 “the application is enabling for Hunter values between 94 and 100” because “the application teaches that “by selecting a suitable particle size, brightness of the milled aragonite can be adjusted,” and [ ] teaches how to obtain particular particle sizes by adjusting the flow rate of the milling.”  See AB at pp. 5-6 (emphasis appellant’s).
Examiner states that the foregoing arguments must fail for one or more of the following reasons: first, appellant’s specification-as-filed makes no mention of any specific correlation between the type and/or amount/concentration of additives and the amount/extent to which their addition dulls the Hunter brightness of aragonite, nor any specific correlation between the particle size of aragonite (i.e. the milling extent thereof) and the brightening degree/amount compared to an otherwise un-milled aragonite particle(s), to say nothing of achieving a Hunter brightness value of 90 < x ≤ 100 (i.e. the claimed range), save for a specific value of 94.  Indeed, the only mention of “Hunter” within the specification-as-filed is in par. 81 thereof, referring to the specific brightness value of 94; the only mentions of “brightness” within the specification-as-filed are in par. 5 (merely stating that “Aragonite is reported as a mineral with strong brightness”) and 81 thereof.  Appellant’s argument relies upon the par. 81 disclosures that “the size of (milled) aragonite will also have a substantial effect on the brightness of the material…  Thus, by selecting a suitable particle size, brightness of the milled aragonite can be adjusted.”3  However, as stated above, the specification-as-filed discloses no sufficient correlation between 
Second, and no less significantly, this scope of enablement scenario is dispositively controlled by the precedent of In re Fisher, 427 F.2d 833 (CCPA 1970) (cited and detailed in MPEP 2164.08), which stated in pertinent part that a composition claim (as here) having a potency of “at least” a certain value (here, the claimed Hunter brightness of > 90) was not enabled across the entirety of the claimed scope when certain potency values within the claimed range were not enabled, and that enabling a certain value (here, a Hunter brightness of 94) above a certain potency (here, a Hunter brightness of > 90) does not enable all values thereabove.  Fisher, 427 F.2d at 839.  To hold that the entirety of the claimed Hunter brightness range (rather than only the specific value of 94) in the appealed claims satisfies the enablement requirement of 35 U.S.C. 112(a)/1st par. would be to contravene the CCPA’s In re Fisher decision.

Applicant argues vis-à-vis the written description rejection under 35 U.S.C. 112(a)/1st par. that, although the application-as-filed (particularly, the specification-as-filed) “does not provide ipsis verbis support for the claimed limitation “greater than 90””, the claimed range finds inherent support since the specification-as-filed discloses that aragonite particles may be combined with various additives to dull the brightness thereof and/or that the particles may be milled to adjust the brightness thereof.  See AB at pp. 6-7 (emphasis appellant’s).
Examiner states that the foregoing arguments must fail for one or more of the following reasons: first, as detailed above, appellant’s specification-as-filed makes no mention of any specific correlation between the type and/or amount/concentration of additives and the amount/extent to which their addition dulls the Hunter brightness of aragonite, nor any specific 
Second, and no less importantly, this lack of written description scenario is dispositively controlled by the precedent of In re Lukach, 442 F.2d 967 (CCPA 1971) (cited and detailed in MPEP 2163 I.B.), which stated that a single specification value (as here, a Hunter brightness of 94) does not reasonably provide written description support vis-à-vis 35 U.S.C. 112(a)/1st par. for/across the entire claimed range (here, 90 < x ≤ 100).  Lukach, 442 F.2d at 969-70.  To hold the written description requirement of 35 U.S.C. 112(a)/1st par. satisfied in the appealed claims would be to contravene the CCPA’s In re Lukach decision.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL BERNS/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
Conferees:
/BRYAN D. RIPA/
Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                                        

/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This portion of appellant’s argument is in regards to that portion of the claimed range below 94, i.e. 90 < x < 94.
        2 This portion of appellant’s argument is in regards to that portion of the claimed range above 94, i.e. 94 < x ≤ 100.
        3 Note that “selecting a suitable particle size” is not the same as milling particles to a suitable size.  Merely “selecting a suitable particle size” in itself cannot serve to adjust the particles’ brightness; milling would be required.